THEA~ORNEY                      GENERAL

                                 OF       TEXAS

                                 AUSTIN     aa. Texan
  WILL     WILSON
A-ORNECY     GNNEHAL             August 14, 1959

     Honorable M. T. Harrington, Chairman
     Cotton Research Committee of Texas
     Texas A 8 M College
     College Station, Texas
                                     Opinion No. ~~-685
                                             Re:        Authority of the Comp-
                                                        troller of Public Accounts
                                                        to approve a P-l voucher
                                                        drawn against the Cot-
                                                        ton Research Committee
                                                        in favor of Texas Techno-
                                                        logical College for re-
                                                        imbursement for the
                                                        purchase price of two
                                                        spinning frames pur-
     Dear Dr. Harrington:                               chased for the Committee.

             You have requested our opinion concerning a ques-
     tion which is predicated on the following facts:
             The Cotton Research Committee receives research
     proposals from the various State educational institutions
     and State agencies. The Committee evaluates each of these
     proposals and within certain dollar limitations, imposed
     by the appropriation to the Committee, agrees to sponsor
     certain of the proposals.
             Under the agreement entered into between the Com-
     mittee and the State educational institutions or State agen-
     cies, the Committee agrees to pay the cost of conducting the
     research covered by the accepted proposal.
              Quoting from your letter of April 15, 1959, to the
      Honorable Robert S. Calvert:
                   $1
                    . . .
                    "The Cotton Research Committee of Texas has
               had as a policy for several years and provides
               in its annual memorandum agreement with each
                                                        .   ,




Honorable M. T. Harrington, page 2 (~~-685)


        institution, that any equipment purchased
        for a research project for which Committee
        appropriated funds are used to reimburse
        the educational institution shall become
        the property of the Cotton Research Commit-
        tee of Texas and shall be subject to the
        Committee's control. This policy enables
        the Committee to transfer Items of equip-
        ment from one college campus to another in
        sponsoring various research projects and
        it eliminates duplication of technical re-
        search equipment between the institutions
        conducting research for the Committee.
             "The transaction in question consists
        of two spinning frames costing $2~,511.58
        which were needed by Texas Technological
        College to conduct a research project covered
        by a memorandum agreement between the Cotton
        Research Committee and Texas Technological
        College. In evaluating this research pro-
        posal submitted~by the Texas Technological
        College to the Committee, we were aware that
        it would be necessary for Texas Technologi-
        cal College to secure these two spinning
        frames and we provided in our memorandum
        agreement with Texas Technological College
        a sum sufficient to cover these items of
        equipment with our standard provision that
        the equipment, once Texas Technological Col-
        lege had been reimbursed for its cost, would
        become property subject to the control of
        the Cotton Research Committee.
              "For this particular transaction, Texas
        Technological College ordered the spinning
        frames through the State Board of Control and
        paid for the items with Local Funds not de-
        posited in the State Treasury. The attached
        P-l form is an attempt on the part of the
        Cotton Research Committee of Texas to carry
        out its agreement with Texas Technological
        College to reimburse the Local Funds of
        Texas Technological College out of the Gener-
        al Revenue appropriations made by the 55th
        Legislature to the Cotton Research Committee
        of Texas f,orthe costs of conducting research
        programs.
Honorable M. T. Harrington, Page 3 (m-685)


        The Comptroller of Public Accounts has refused to
approve the voucher to reimburse the Texas Technological
College Local Funds for the cost of the two spinning frames
used in the research program conducted by the College.
        In his letter to you, dated April 20, 1959, the
Comptroller states:
             11. . . I am of the opinion that the act
        creating the Cotton Research Committee does not
        provide for the sale of equipment from the
        schools which participate in the program, to
        the Cotton Research Committee.
             "It is my further opinion that the act
        only provides for the reimbursement for the
        use of the equipment and not for Capitol Out-
        lay."
        Your letter concludes by asking our opinion "as to
the legality of the claim."
        In view of the facts set forth, it is necessary for
us to determine whether the Cotton Research Committee was
acting within its authority in seeking to reimburse the Texas
Technological College Local Funds for the cost of the two
spinning frames used in a research program sponsored by the
Committee.
        In order to determine the scope of the authority of
the Cotton Research Committee, it will be necessary to look
fo the statute creating the Committee. Section 2 of Article
165-G of Vernon's Annotated Texas Civil Statutes reads in
par as follows:
             "A Cotton Research Committee . . . is
        hereby created and established to cause sur-
        veys, research and investigations to be made
        relating to the utilization of the cotton
        fiber, cottonseed, and all other products of
        the cotton plant, with authority to contract
        with any and all Agricultural Agencies and
        Departments of the State, and all State Educa-
        tional Institutions and State Agencies to
        perform any such services for said CommTf;tee
                                                                .




Honorable M. T. Harrington, page 4 (WW-685)


       and for the use of their respective available
       facilities, as it may deem proper, and to com-
       pensate such Agencies, Departments and Institu-
       tions to be paid from money appropriated by the
       Legislature for the purposes of this Act. . . ."
       (mphasis ours).
        Quoting now from the appropriation to the Cotton Re-
search Committee in House Bill 133, Acts 55th Legislature,
Regular Session, 1957, Chapter 385, page 1130, we find lang-
uage which has further bearing on the power of the Committee:
                    T he Cotton Research Committee is
       hereby authk4 zed, to contract with any or all of
       said institutions to perform such services for
       said Committee as it may deem proper and to com-
       pensate said institution or institutions for the
       cost thereof from the funds herein appropriated.
       . . .   (Emphasis ours).
        The Committee is specifically directed to cause sur-
veys, research and investigations to be made relating to
utilization of cotton fiber and cotton products and in so
doing the Committee is granted the power to contract with
the various State Educational Institutions and Agricultur-
al Agencies for the use of their facilities and performance
of services, as it may deem proper. Although this is a
grant of broad discretionary power of contract, we are not
disposed to hold that it is unlimited.
        The language used in neither of the above quota-
tions specifically authorizes the Committee to reimburse an
institution for the cost of equipment used in cotton re-
search projects and by agreement thereby become the owner
of such equipment. Therefore, we must ascertain the legis-
lative intent with regard to this statute and construe the
statute in the light of such intent and the rules of statu-
tory construction.
        In 39 Texas Jurisprudence 90, Statutes, pages 166-
167, we find the following statement with regard to the
legislative intent:
             "'The intention of the Legislature in
        enacting a law is the law itself,' 'the essence
        of the law,' and 'the spirit which gives life'
        to the enactment. Hence, the aim and object of
        construction is to ascertain and enforce the
.   -




        Honorable M. T. Harrington, Page 5 (~-685)


                legislative intent, and not to defeat, nullify
                or thwart It."
                The following language from Section 1 of Article
        165-4a of Vernon's Annotated Texas Civil Statutes sets forth
        the purpose which prompted the legislature to act:
                    'By this Act it is expressly declared that
               the policy of all the various agricultural agen-
               cies of the State of Texas shall be shaped so
               that the subject of the increased use and out-
               let for farm products, especially cotton, shall
               be stressed as much as the production of said
               products. . . ." (Emphasis ours),
                When we consider this language in conjunction with
        the authority granted the Committee to cause surveys, re-
        search and investigations to be made relating to the uti!Tza-
        tion of cotton and cotton products, we conclude that the
        Legislature intended that the Committee have as one of its
        primary purposes the coordination of the various surveys,
        research projects and investigations carried on under its
        authority in such a manner as to prevent duplication of
        effort and assure efficiency.
                An additional guide in construing the statute as
        a whole is expressed in the following rule of statutory
        construction stated in 39 Texas Jurisprudence 91, Statutes,
        pages 172-173:
                    "An important rule to be observed in statu-
               tory Interpretation is that an Act should be
               given a fair, rational, reasonable and sensible
               construction, considering its language and sub-
               ject matter, and with a view to accomplishing
               the legislative intent and purpose. . . .
               flhe-7construction should comport with common,
               sense and justice and irrational conclusions or
               deductions should be avoided. . . .I'
                Undoubtedly the spinning frames purchased by Texas
        Technological College for use in a research project sponsored
        by the Committee are equipment which can and will be utilized
        in future projects under the sponsorship of the Committee.
        Whether such future utilization of the spinning frames will
        be in a project carried out at Texas Technological College
        or some other State educational institution or Agency is a
        factor that cannot, within reason, be determined at the pre-
        sent time. It is certainly probable that spinning frames
Honorable M. T. Harrington, page 6 (WW-685)


of this type will be necessary equipment for future research
projects which will be conducted by State educational insti-
tutions or agencies other than Texas Technological College.
        It would certainly not be in keeping with the Legis-
lative intent with regard to the efficientcoordination of
projects and duplication of effort to require that some other
State institution or agency be required to purchase identi-
cal or similar spinning frames in order to carry out a re-
search project under the sponsorship of the Committee when
the needed equipment was sitting unused at Texas Technologi-
cal College and the Committee was unable to order it moved
to the needed location simply because it did not own it.
        In order to accomplish a rational, reasonable and
sensible construction of the statute, considering its lang-
uage and subject matter and the intention of the Legisla-
ture, it is our opinion that the Cotton Research Committee
had the authority, under its power to contract, to enter in-
to an agreement to reimburse Texas Technological College
for the cost of the spinning frames purchased by the College
for use in a research program sponsored by the Committee
and under this agreement, become the owner of the spinning
frames. Therefore, you are advised that the claim is legal
and the voucher should be approved.
                           SUMMARY
             The Cotton Research Committee had the
             authority to enter into an agreement
             to reimburse Texas Technological Col-
             lege for the cost of two spinning
             frames purchased by the College to be
             used in a research project sponsored
             by the Committee and become the owner
             of the spinning frames; the claim re-
             presented by the P-l voucher Is a legal
             claim and should be approved.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas


                               BY
WOS:wb:mfh                          W. 0. Shultz
                                    Assistant
.   -




        Honorable M. T. Eazrington, Page 7 (m-685)


        APPROVED:
        OPINION COMMITTEE
        Geo. P. Blackburn, Chairman
        Raymond V. Loftin, Jr.
        Joe Allen Osborn
        Riley Eugene Fletcher
        L. P. Lollar
        REVIEWED FOR THE ATTORNEY GENERAL
        BY: W. V. Geppert